tcmemo_2009_44 united_states tax_court walter c anderson petitioner v commissioner of internal revenue respondent docket no filed date p filed timely tax returns for through he was later charged with tax_evasion under sec_7201 for all five years by agreement p pleaded guilty as to and and the charges for to were dismissed by a notice_of_deficiency issued in date r determined deficiencies and fraud penalties for all five years r sought from the district_court the information previously submitted to the grand jury by a motion in which r argued that the information was needed to sustain the deficiency determinations p filed a petition in this court in which he asserted that the facts in all five years were the same and that he was innocent of fraud in all five years p moved for summary_judgment arguing that the deficiency determinations were invalid since r lacked the information needed to sustain them r cross- moved for partial summary_judgment on the issue of p’s fraud for all five years held r’s notice_of_deficiency was valid notwithstanding r’s lack of the grand jury information held further p’s conviction for tax_evasion under sec_7201 for and collaterally estops him from denying civil_fraud for those years for purposes of the statute_of_limitations see sec_6501 and the fraud_penalty see sec_6663 held further notwithstanding p’s assertion that the facts for all five years at issue were the same p’s conviction of tax_evasion for and does not collaterally estop him from denying civil_fraud for the prior years through walter c anderson pro_se john c mcdougal for respondent memorandum opinion gustafson judge petitioner walter c anderson was charged with tax crimes for each of the five years through he pleaded guilty and was convicted for only the last two of the years and and by agreement the charges as to the prior three years were dismissed the internal_revenue_service irs issued to mr anderson a statutory_notice_of_deficiency pursuant to sec_6212 showing the irs’s determination of the 1unless otherwise indicated all citations to sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations to rules refer to the tax_court rules_of_practice and procedure following deficiencies in income tax2 and accompanying fraud penalties under sec_6663 for all five years tax_year deficiency dollar_figure big_number big_number big_number big_number sec_6663 penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr anderson petitioned this court pursuant to sec_6213 to redetermine those deficiencies the case is now before the court on petitioner’s and respondent’s cross-motions for summary_judgment pursuant to rule the issues for decision are whether mr anderson is entitled to summary_judgment on all disputed issues because he contends sufficient evidence is lacking to support respondent’s notice_of_deficiency and pleadings and whether instead respondent is entitled to partial summary judgment3 because mr anderson’ sec_2as is set out more fully below over percent of these deficiencies are attributable to the income of gold appel transfer s a gold appel a british virgin islands corporation which mr anderson controlled for purposes of federal securities law respondent alleges that gold appel is a controlled_foreign_corporation within the meaning of sec_957 and that mr anderson must therefore recognize a pro_rata share of gold appel’s so-called subpart_f_income pursuant to sec_951 3respondent seeks summary_judgment for all five of the tax years at issue ie both the years for which he pleaded guilty and the three prior years for which the charges were dismissed continued guilty plea to criminal_tax_evasion under sec_7201 with respect to tax years and collaterally estops him from contesting that he fraudulently underpaid his income taxes in all five of the tax years at issue mr anderson’s motion will be denied and respondent’s motion will be granted as to and but not as to through background the following facts are not in dispute and are derived from the pleadings and the parties’ motion papers the supporting exhibits attached thereto and the opinions in 491_fsupp2d_1 d d c affd in part and revd in part 545_f3d_1072 d c cir mr anderson’s business activity during the tax years at issue mr anderson was a telecommunications entrepreneur and venture capitalist who was actively involved in the operation of several international companies two of these companies are central to the dispute between the irs and mr anderson i gold appel which was formed in as a british virgin islands corporation by icomnet s a icomnet another british virgin islands corporation that was subject_to mr anderson’s control and ii iceberg continued but only as to the issue of whether mr anderson fraudulently underpaid his income taxes not as to the actual amounts of tax_deficiency and fraud_penalty transport s a iceberg transport which was formed in as a panama corporation by mr anderson under the alias of mark roth in icomnet held percent of the outstanding shares of gold appel and mr anderson held percent of the outstanding shares of iceberg transport later in mr anderson caused icomnet to transfer all of its shares of gold appel to iceberg transport afterwards from through gold appel generated hundreds of millions of dollars in income aside from the above many facts with respect to the ownership of gold appel and iceberg transport are disputed mr anderson alleges that he formed the smaller world trust in as a british virgin islands trust--the assets of which were subject_to his management control--and simultaneously transferred all of his shares of iceberg transport then the parent_corporation of gold appel to the smaller world trust though mr anderson acknowledges that he continued to control gold 4respondent’s answer states that mr anderson caused icomnet to transfer its shares of gold appel to iceberg transport in in his petition mr anderson refers to iceberg transport as gold appel’s parent_corporation and in his memorandum in support of his motion for summary_judgment mr anderson states that he ceased to be the owner of gold appel in however in his pleadings mr anderson repeatedly states that he caused the shares of gold appel to be transferred to the smaller world trust we do not find this claim to be inconsistent with respondent’s claim that the shares were transferred to iceberg transport because mr anderson alleges that iceberg transport was also an asset of the smaller world trust and under that assumption a transfer to iceberg transport would be tantamount to a transfer to the smaller world trust appel for purposes of federal securities law via his management control of the smaller world trust he maintains that he ceased to be the true beneficial_owner of gold appel for federal tax purposes after the alleged transfer to the smaller world trust instead mr anderson alleges that the smaller world trust was the true beneficial_owner of gold appel for the tax years at issue mr anderson further alleges that the smaller world trust i was a valid irrevocable_trust the ownership or income of which is not attributable to him pursuant to sec_671 to and ii was a valid charitable_trust which had no income_tax_liability in contrast respondent i disputes the existence of the smaller world trust ii alleges that mr anderson was the true beneficial_owner of gold appel because he retained an option to purchase percent of gold appel’s equity for nominal consideration and iii alleges that mr anderson was the true beneficial_owner of iceberg transport because he retained 5in mr anderson’s criminal case the prosecution disputed the existence of the smaller world trust respondent’s answer admitted that mr anderson formed the smaller world trust in and mr anderson subsequently cited this admission as evidence that the facts before this court are materially different from the facts in his criminal case and therefore collateral_estoppel should not apply in response respondent moved for leave to amend the answer to deny the existence of the smaller world trust stating that the prior admission was in error because the prosecution in mr anderson’s criminal case had evidence that the formation documents of the smaller world trust were backdated we granted respondent’s motion for leave to file amendment to answer by our order dated date percent of the outstanding shares of iceberg transport in the form of so-called bearer_shares ie an unregistered form of stock certificates that do not identify the owner but confer ownership on whoever possesses them that were sent to a private mailbox of mr anderson’s in the netherlands respondent further alleges that mr anderson’s creation of gold appel and iceberg transport in the british virgin islands and panama which are tax_haven jurisdictions with financial secrecy laws and practices and his use of bearer_shares aliases and private mailboxes among other things were fraudulent acts that were performed with the intent to evade tax the examination and indictment for each of the five years through mr anderson filed income_tax returns he filed the return for each year in the succeeding year and he filed the latest of them for in date the irs conducted an investigation of mr anderson gold appel and related entities the irs’s investigation culminated in mr anderson’s being indicted in date for one count of corruptly obstructing impeding and impairing the due administration of the internal revenue laws under sec_7212 five counts of criminal_tax_evasion with respect to tax 6mr anderson filed his return for on date for on date for on date for on date and for on date years through under sec_7201 and six counts of fraud in the first degree in violation of d c code sec a the record before us does not include a complete copy of the indictment7 but includes only the text of the following two counts in a superseding indictment filed in date as to which two counts as we explain below mr anderson later pleaded guilty count five tax_evasion paragraph sec_1 through through and of this indictment are hereby realleged and incorporated as if fully set forth herein from on or about date through on or about date in the district of columbia and elsewhere anderson did willfully attempt to evade and defeat a large part of the income_tax due and owing by him to the united_states for the tax_year by various means including but not limited to the following a filing and causing to be filed a false and fraudulent united_states individual_income_tax_return wherein he falsely stated that his total income was dollar_figure and that the total_tax due and owing thereon was dollar_figure 7our record does include the prosecutor’s reading or paraphrasing of the indictment at the sentencing hearing see infra p 8presumably the paragraphs incorporated by reference into counts five and six include facts about mr anderson’s ownership and control of gold appel and the related entities but those paragraphs are not in the record now before us the record does include the transcript of the hearing of date when mr anderson entered his guilty plea at which at the prosecutor read from or paraphrased portions of the indictment whereas as he then and there well knew and believed his total income was substantially greater than what he reported and a substantial additional tax was due and owing to the united_states specifically he failed to report the following additional items of income in the following approximate amounts i dollar_figure subpart_f investment-type income from g a gold appel and ii dollar_figure interest_income from barclays bank failing to notify the irs as required_by_law on a schedule b of the united_states individual_income_tax_return of his signature_authority and control of the g a anderson and anderson accounts at barclays bank failing to file the required form td-f the report of foreign bank and financial_account with the department of the treasury to report his control of g a anderson and anderson accounts at barclays bank operating his business affairs in a manner designed to conceal his ownership and control of g a and iceberg during tax_year through various means including but not limited to the following i directing nominees to create and sign documents of g a and iceberg ii engaging corporate service centers to receive mail addressed to g a and iceberg and iii making or causing to be made false and fraudulent statements regarding the ownership and control of g a and iceberg b c d in violation of title_26 united_states_code sec_7201 count six tax_evasion paragraph sec_1 through through and through of this indictment are hereby realleged and incorporated as if fully set forth herein from on or about date through on or about date in the district of columbia and elsewhere anderson did willfully attempt to evade and defeat a large part of the income_tax due and owing by him to the united_states for the tax_year by various means including but not limited to the following a filing and causing to be filed a false and fraudulent united_states individual_income_tax_return wherein he falsely stated that his total income was dollar_figure and that the total_tax due and owing thereon was dollar_figure whereas as he then well knew and believed his total income was substantially greater than what he reported and a substantial additional tax was due and owing to the united_states specifically he failed to report the following additional items of income in the following approximate amounts i dollar_figure subpart_f investment-type income from g a ii dollar_figure income from esprit iii dollar_figure interest_income from barclays bank and iv dollar_figure capital_gain income b failing to notify the irs as required_by_law on a schedule b of the united_states individual_income_tax_return of his signature_authority and control of the g a anderson and anderson accounts at barclays bank c d failing to file the required form td-f the report of foreign bank and financial_account with the department of the treasury to report his control of g a anderson and anderson accounts at barclays bank operating his business affairs in a manner designed to conceal his ownership and control of g a and iceberg during tax_year through various means including but not limited to the following i directing nominees to create and sign documents of g a and iceberg ii engaging corporate service centers to receive mail addressed to g a and iceberg and iii making or causing to be made false and fraudulent statements regarding the ownership and control of g a and iceberg in violation of title_26 united_states_code sec_7201 mr anderson’s confinement mr anderson was incarcerated for the entire pendency of his criminal case he was originally confined in a more modern facility not specified in our record however he was transferred to the district of columbia jail after the first facility determined that he was unmanageable because he had violated facility rules among other violations he possessed a cell phone mr anderson alleges--and both respondent and the trial judge in his criminal case agree--that the conditions in the d c jail are very poor at his later sentencing hearing the judge called those conditions scandalous mr anderson’s date guilty plea and conviction mr anderson’s prosecution ended with a conviction based on his guilty plea entered on date to the two counts quoted above alleging criminal_tax_evasion under sec_7201 with respect to tax years and mr anderson also pleaded guilty to one count of fraud in the first degree under d c code sec a and the remaining charges in the superseding indictment were dismissed under the guilty plea mr anderson and the government agreed i on a maximum term of imprisonment of ten years ii that the district_court is obligated to calculate and consider but is not bound by the united_states sentencing guidelines guidelines iii that the federal tax loss exceeded dollar_figure million for the purpose of calculating a sentence under the guidelines and iv that the court may order restitution pursuant to u s c sec and d c code sec 545_f3d_1072 d c cir in the course of taking mr anderson’s guilty plea the district_court judge asked him a series of questions to ensure that mr anderson understood the effect of his plea the exchange included the following the court do you understand that in order for me to accept the plea you’re going to have to acknowledge your guilt and acknowledge that you’ve engaged in certain conduct that makes up the elements of each of the offenses to which you’re pleading guilty the defendant yes the judge summarized the three counts to which mr anderson was pleading guilty including counts five and six and then asked-- the court do you understand those three specific charges mr anderson the defendant i do the court and you’ve discussed them and the plea to each of those charges in-depth with your lawyers the defendant yes however we don’t agree with all of the allegations of the government but i am agreeing to plead guilty to those charges emphasis added the court i need to ask you has anyone threatened you or anyone close to you or forced you in any way to decide to enter this plea of guilty ms peterson defense counsel conferred with the defendant the defendant no no one has the prosecutor read or paraphrased a substantial portion of the indictment covering ten pages of the hearing transcript and asserted facts about mr anderson’s dealings not just in and but beginning as early as the prosecutor’s recitation included the following assertion between and mr anderson used the assets of gold and appel and iceberg which included the profits realized from these three telecommunication corporations to invest in other business ventures mr anderson successfully generated more than dollar_figure million in earnings for gold and appel and iceberg during this period mr anderson did not report these earnings as required_by_law on his united_states and district of columbia income_tax returns for through as a result mr anderson evaded more than dollar_figure million in federal and district of columbia income_tax returns the prosecutor then read particular assertions as to and defense counsel then made a statement that included the following ms peterson your honor mr anderson does not concede that every fact contained within the indictment is accurate however he admits that over the years he retained control_over the assets and was required under u s law to pay taxes on the gains from those assets emphasis added counsel made further specific admissions as to and and then stated mr anderson further concedes that for purposes of computing his sentencing guideline range the government could prove that the total_tax loss was in excess of dollar_figure million the court then addressed mr anderson directly the court all right mr anderson you’ve heard what the government said and you’ve heard what ms peterson said about what you acknowledge and admit and concede do you agree with everything that ms peterson said the defendant yes i do agree with ms peterson’s statement the court are you pleading guilty to these three offenses voluntarily and because you are guilty of each of them the defendant yes the court i find that your plea of guilty is a knowing and voluntary plea supported by an independent basis in fact containing each of the essential elements of the three offenses i will accept your plea of guilty to these three counts and enter a judgment of guilty on those pleas defense counsel then asked that mr anderson be released pending sentencing in the course of her argument--again made in this same hearing immediately after the court had accepted mr anderson’s guilty plea--his counsel asserted that the conditions of his confinement had been deplorable that the indoor temperature of the un-air-conditioned facility approached degrees and that he had served a number of months in solitary confinement had been denied access to his attorneys a great deal of the time and had been denied medical_care the prosecutor opposed the request for release pending sentencing and her comments included the following as your honor remembers mr anderson has not been a model prisoner some of the reasons why his experiences have been the way they have been was his own making mr anderson was placed in a different facility not the d c jail by request of the court and he chose to violate not only their rules he chose to violate the law as the court recognized and the court heard the fact that contraband had been brought into ctf for mr anderson which included a cell phone that had internet service long distance overseas capacity the court said i’ve had people in front of me in this courtroom who were found guilty of offenses like that that was a crime so i understand that he has not had an easy time in the d c jail but that is because of what he did the district_court denied the request for release and scheduled the sentencing hearing at the date hearing at which mr anderson pleaded guilty neither mr anderson nor his counsel nor the judge made any suggestion that the conditions of his confinement affected the voluntary nature of his plea the date sentencing hearing mr anderson’s sentencing hearing took place over several days in date at that hearing the government presented evidence by three expert witnesses concerning the amount of income received by mr anderson during count and count and the calculation of taxes not paid to the united_states and the district of columbia governments the government’s experts testified that in and mr anderson failed to report dollar_figure in income on his federal and d c tax returns according to those experts the total amount of unpaid federal taxes for and was dollar_figure the government’s experts further testified that mr anderson defrauded the d c government of taxes during count in the amount of dollar_figure united_states v anderson f_supp 2d pincite at the hearing the government put into evidence a 270-page summary of the computation of corrected taxable_income 9the record here does not include that 270-page summary however respondent’s opposition to mr anderson’s motion alleged its existence and in his reply he did not dispute its existence it appears that at the sentencing hearing mr anderson argued that the length of his sentence should take into account the poor conditions of the d c jail in which he had been confined on the subject of his having been moved to the d c jail the judge observed the truth is that judge kay and i evaluated the evidence that was presented to us and we made judgments that led to that to his being there and i think that it was the right judgment at the time even though i don’t like sending anybody to the dc jail his own conduct led to part of his trauma there and part of his being in isolation but not all of it so i factor that into my sentence sentence was orally announced on date and a written judgment reflecting the oral announcement was filed date mr anderson was sentenced to nine years’ imprisonment for criminal_tax_evasion with respect to tax years and the district_court also imposed a concurrent sentence of four years’ imprisonment on the fraud count the parties’ appeals both parties appealed aspects of the sentence but mr anderson did not appeal the conviction itselfdollar_figure mr anderson 10mr anderson appealed on two grounds that the district_court violated the ex post facto clause of article i section of the united_states constitution by using the guidelines which were not in effect at the time that he pleaded guilty and that the sentence of months’ imprisonment is unreasonable the government cross-appealed the district court’s denial of restitution in 545_f3d_1072 d c cir the court_of_appeals for the d c circuit rejected mr anderson’s arguments and affirmed his sentence of continued has taken no action to withdraw his guilty plea or to challenge the conviction based on the plea instead mr anderson has stated only that he intends at some point in the future to challenge his sentence by filing a so-called motion ie a motion that is made pursuant to u s c sec to vacate set_aside or correct a sentence the irs’s notice_of_deficiency on date the irs issued a notice_of_deficiency to mr anderson for the years through more than six and a half years after he had filed the latest of his returns for those years the adjustments in the notice_of_deficiency were derived from the amounts given in the superseding indictment in the criminal casedollar_figure the computations in the notice_of_deficiency also reflect additional adjustments for itemized or standard deductions and for personal exemptions for each year continued imprisonment but reversed the district court’s denial of restitution the court_of_appeals remanded the case to the district_court to determine the amount of restitution that was agreed to under the plea agreement 11in his memorandum in support of his motion for summary_judgment mr anderson states that the notice_of_deficiency contained calculations which were copied exactly from the filings that were made by the prosecution in relation to his criminal case the record here includes the text of the superseding indictment for two of the years--1998 and 1999--and the amounts for those years in the indictment and in the notice_of_deficiency do correspond at the time the irs issued the notice_of_deficiency the agency had access to the superseding indictment the admission in mr anderson’s plea agreement that the tax loss in the criminal matter exceeded dollar_figure million and the 270-page summary of the computation of corrected taxable_income that had been introduced in evidence at the sentencing hearing in mr anderson’s criminal case however the irs did not have access to the supporting evidence that was presented to the grand jury because such evidence is part of the record of the criminal case that is sealed pursuant to rule of the federal rules of criminal procedure the parties’ pleadings in this case mr anderson filed his petition in this case on date at which time he resided in new jersey the petition alleges due to the conditions in which he was held and threats to his witnesses petitioner was compelled to accept a plea agreement petitioner and his legal counsel on the record a t the plea hearing made 12as to the petition’s allegations of threats to witnesses compare mr anderson’s colloquy with the judge at the plea hearing quoted above the court i need to ask you has anyone threatened you or anyone close to you or forced you in any way to decide to enter this plea of guilty ms peterson defense counsel conferred with the defendant the defendant no no one has clear that petitioner did not agree with most of the claims and allegations made against him he absolutely did not agree that he ever received any income or had any onwership sic interest in gold appel transfer s a emphasis added the petition denies that any fraud was committed and it thereby implicitly asserts both that mr anderson does not owe fraud penalties and that the assessment of any_tax deficiency is barred by the statute of limitationsdollar_figure respondent prepared the answer filed date on the basis of facts the irs had developed prior to the criminal_referral and documents available in the public record of the criminal case including the superseding indictment the summary computation of corrected taxable_income motion papers and transcripts of various hearings in his reply filed date mr anderson stated that he is innocent of tax_fraud with respect to tax years and because he is innocent of tax_fraud with respect to the 13this allegation of the petition seems to be at odds with the comments actually made by mr anderson’s counsel at the plea hearing quoted above and explicitly agreed to by him that mr anderson does not concede that every fact contained within the indictment is accurate however he admits that over the years he retained control_over the assets emphasis added 14under the normal three-year statute_of_limitations of sec_6501 the date notice_of_deficiency would have been too late with respect to the returns the latest of which was filed in date however sec_6501 provides in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time three prior tax years through for which years the charges against him had been dismissed and the facts and issues relating to tax_fraud in and are exactly the same as in through petitioner d enies that the re was any fraud by petitioner in and and denies that the doctrine_of collateral_estoppel estoppel by judgement applies in this matter the issues relating to tax_fraud in and are exactly the same as the issues in and the exact same fact sic and circumstances are inextricably linked for all the years to it would be an injustice to not resolve the entire issue of fraud due to a technicality petitioner however knows for certain without reservation that he did not commit a tax_fraud he had neither the motive intent or history or dishonest acts needed to commit such a fruad sic petitioner ask s the court to review the entire to time period in relation to the issues raised in this matter the government’s rule e motion after respondent filed the answer here jeffrey a taylor the united_states attorney for the district of columbia filed with the d c district_court at the request of the irs a motion for an order under rule e of the federal rules of criminal procedure authorizing disclosure of the grand jury evidence from mr anderson’s criminal case to the irs the rule e motion in his memorandum in support of the motion mr taylor stated u nless the grand jury materials are disclosed to the internal_revenue_service the result may clearly be an injustice walter anderson may not pay the full tax due because the internal_revenue_service cannot fully and adequately defend against the assertions he has made in the united_states tax_court without the grand jury materials in support of the rule e motion mr taylor submitted an affidavit of respondent’s counsel the rule e affidavit explaining as follow sec_15 the need for the evidence developed through the grand jury investigation the materials from the grand jury investigation of walter anderson contain the evidence needed to explain and support the internal_revenue_service determinations of additional tax as well as to prove the fraud necessary to sustain the civil_fraud penalties and to hold open the statute_of_limitations on assessment of the tax for through in the absence of the disclosure requested in this motion it is likely that injustice will occur in the course of the resolution of the issues in the tax_court cases the ability of the internal_revenue_service to obtain documents and testimony from third party witnesses through pre-trial discovery is limited under tax_court rules making it difficult to replicate the work of the grand jury prior to a trial of the tax_court case if the internal_revenue_service is unable to develop the evidence needed to prove mr anderson’s fraud to the tax_court for through the years not included in the guilty plea and criminal judgment it will not only be unable to carry its burden_of_proof on the fraud penalties but it may be unable to overcome the defense of the statute_of_limitations emphasis added 15as is explained below the sentences emphasized here are the basis for mr anderson’s motion for summary_judgment the district_court granted the rule e motion on date however the district_court conditioned its allowance of the disclosure on the irs’s providing an electronic copy of the grand jury evidence to mr anderson since mr anderson has no access to a computer at the federal correctional institution where he is serving his sentence and the irs has yet to find an alternative means of sharing the information with him the irs still has no access to the grand jury evidence i allegations of the parties discussion mr anderson moves for summary_judgment on the grounds that the irs’s statements in support of the rule e motion-- representing that the grand jury evidence is needed for the irs to prove its case and that without such evidence respondent may be unable to carry the burden_of_proof or overcome the defense of the statute of limitations--constitute an admission that the irs lacked sufficient evidence on which to base its notice_of_deficiency and to defend this case in the tax_court respondent cross-moves for partial summary_judgment on the grounds that mr anderson is collaterally estopped from contesting that he fraudulently underpaid his federal income taxes in and because his guilty plea for criminal_tax_evasion under sec_7201 as to and is conclusive and binding as to those tax years respondent further contends that collateral_estoppel also applies to tax years through because in his reply mr anderson stated that the issues relating to tax_fraud in and are exactly the same as the issues in through in essence respondent argues that if mr anderson concedes that the issues are exactly the same for all five tax years at issue and mr anderson is guilty of tax_fraud for two of the five tax years then he must be guilty of tax_fraud for all five of the tax years at issue ii standard for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant full or partial summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 477_us_317 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 477_us_242 sundstrand corp v commissioner supra pincite 85_tc_812 if there exists any reasonable doubt as to the facts at issue the motion must be denied sundstrand corp v commissioner supra pincite citing 78_tc_412 the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment the issue of whether mr anderson fraudulently underpaid his federal income taxes in and can be resolved on the basis of the undisputed facts however the issue of whether mr anderson fraudulently underpaid his federal income taxes in the three previous tax years and the issue of the amounts of the deficiencies and the fraud_penalty thereon mr anderson owes for all five of the tax years at issue remain for trial iii mr anderson’s motion for summary_judgment in his motion for summary_judgment mr anderson asks this court to grant him summary_judgment on all disputed issues because i no valid ‘determination’ was made with respect to him under sec_6212 and thus the notice_of_deficiency sent to him was invalid and ii the claims in the notice_of_deficiency and in respondent’s pleadings can not be adequately supported by the available evidence this is the case he argues because the irs admitted that it lacks sufficient evidence on which to base the notice_of_deficiency and to defend this case it made these admissions he contends in the rule e motion and the rule e affidavit which both request the district_court to release the grand jury evidence from mr anderson’s criminal case on the grounds that such evidence is likely to be needed for respondent to meet the burden_of_proof in this case from this purported admission mr anderson argues that he has rebutted the presumption of correctness that is normally accorded to a notice_of_deficiency and has shifted the burden_of_proof to respondent--a burden that he argues respondent admits he cannot meet because of the current lack of access to the grand jury evidence thus mr anderson appears to make two distinct arguments first he appears to challenge whether the notice_of_deficiency reflects a valid determination under sec_6212 second he argues in effect that he has supported with evidence sufficient under rule his position that he committed no fraud and because respondent lacks the needed evidence from the grand jury record in his criminal case respondent cannot raise any genuine issue of material fact and we must grant judgment in mr anderson’s favor as a matter of law a the notice_of_deficiency reflects a valid determination mr anderson argues that the irs made no valid determination under sec_6212 because the irs lacked sufficient evidence on which to base its notice of deficiencydollar_figure sec_6212 requires the irs to determine that a deficiency exists before issuing a notice_of_deficiency if a purported notice_of_deficiency reveals on its face that no determination of a tax_deficiency has been made with respect to the taxpayer who is named in the notice it does not meet the requirements of sec_6212 and this court has no jurisdiction to hear a case arising therefrom 814_f2d_1363 9th cir revg 81_tc_855 however under 90_tc_110 if the notice_of_deficiency does not reveal on its face that the commissioner failed to make a determination a presumption arises that there was a deficiency determination this presumption is made conclusive upon the presentation of further evidence that ties the calculations in the notice_of_deficiency to the taxpayer who is named in the notice see id for example in campbell we held that the existence of other supporting schedules in the irs’s case file that clearly tied the 16if mr anderson were to prevail in demonstrating that there was no valid determination by the irs then the consequence would be that this court would lack jurisdiction and would have to dismiss his petition in his response to respondent’s memorandum in opposition to his motion for summary_judgment mr anderson has clarified that he did not intend to argue that this court lacks jurisdiction rather mr anderson is completely convinced that this court has jurisdiction as is explained below we agree however because he seems to persist with some aspects of the argument we address it here despite his ostensible concession notice_of_deficiency to items reported on the correct taxpayer’s tax_return made the presumption of a valid determination conclusive id the purpose of a notice_of_deficiency is to inform a taxpayer that a deficiency has been determined specify the year for which the deficiency is determined and state the amount of the deficiency in unequivocal terms all in a communication sent to the right taxpayer at his last known addressdollar_figure in rare cases such as scar v commissioner supra where the calculation of the deficiency in the notice_of_deficiency has no connection whatsoever to the taxpayer who is named in the notice the notice is invalid on its face in the instant case the notice_of_deficiency is facially valid and the presumption of correctness applies because the notice states a deficiency and the tax years for which the deficiency is determined correctly refers to mr anderson and was sent to his last_known_address in fact the notice_of_deficiency even explains the irs’s calculation of the deficiency 17see 186_f2d_239 6th cir 80_tc_34 affd in part and vacated in part on other grounds 756_f2d_1430 9th cir see also sec_7522 prescribing the content of a notice_of_deficiency 112_tc_183 where a notice_of_deficiency fails to describe the basis on which the commissioner relies to support a deficiency determination the commissioner will bear the burden_of_proof by reference to various sections of the internal revenue codedollar_figure moreover this presumption is made conclusive because the supporting documents attached to the notice_of_deficiency all directly relate to mr anderson’s tax returns furthermore the facts of the instant case are not analogous to the extreme facts of scar v commissioner supra where a notice_of_deficiency was held to be facially invalid because the irs made no determination with respect to the taxpayers who were named in the notice in that case the commissioner acknowledged that the deficiency shown on the notice_of_deficiency was not based on the taxpayers’ return and that the notice_of_deficiency referred to a tax_shelter that had no connection with the taxpayers or their return id pincite in contrast the notice_of_deficiency sent to mr anderson calculates a deficiency based upon mr anderson’s returns his bank accounts and the income of a company that mr anderson admittedly controlled for purposes of federal securities law though mr anderson disputes that he owned gold appel for federal tax purposes during the tax years 18mr anderson also objects that the notice_of_deficiency didn’t contain any explanation of the basis upon which the internal_revenue_service ‘determined’ that mr anderson had any_tax liability for the income of gold appel in fact the notice_of_deficiency references various sections of the internal_revenue_code to explain the alleged items of income and penalties furthermore the commissioner need not explain how the deficiencies were determined for a determination and a notice_of_deficiency to be valid 814_f2d_1363 9th cir revg 81_tc_855 at issue even he does not allege that he had no connection with gold appel prior to receiving the notice_of_deficiency thus the notice_of_deficiency herein is not facially invalid under the rationale of scar v commissioner supra rather the notice_of_deficiency is valid and we have jurisdiction to hear this case pursuant to a b respondent raised genuine issues of material fact as to mr anderson’s contention that there is no evidence to support respondent’s position as noted above in part ii we grant summary_judgment only if the moving party shows that no genuine issue exists as to any material fact and that the legal issues presented by the motion should be decided in favor of the moving party as a matter of law in his memorandum in support of his motion for summary_judgment mr anderson alleges that the claims in respondent’s pleadings are not supported by any evidence and therefore summary_judgment should be granted in his favor to support this contention he cites the irs’s statements in support of its rule e motion in which it represented to the district_court that the grand jury evidence from his criminal case is likely to be needed in order to prove the irs’s case in the tax_court mr anderson argues that these statements constitute respondent’s admission that there is insufficient evidence to defend this case it is true that when a party here respondent has the burden_of_proof on an issue here fraud the other party here mr anderson may move for summary_judgment on the grounds that evidence is lacking the question whether the movant must instead somehow prove a negative was answered by the supreme court in 477_us_317 mr anderson does not cite celotex but it vindicates his apparent intuition that respondent’s burden_of_proof on the fraud issue should affect the summary_judgment dynamic t he plain language of rule c equivalent to tax_court rule b mandates the entry of summary_judgment after adequate time for discovery and upon motion against a party who fails to make a showing sufficient to establish the existence of an element essential to that party's case and on which that party will bear the burden_of_proof at trial in such a situation there can be no genuine issue as to any material fact since a complete failure of proof concerning an essential element of the nonmoving party’s case necessarily renders all other facts immaterial the moving party is entitled to a judgment as a matter of law because the nonmoving party has failed to make a sufficient showing on an essential element of her case with respect to which she has the burden_of_proof id pincite mr anderson does cite 794_f2d_884 3d cir citation omitted which holds that-- a court must not give effect to the presumption of correctness of a deficiency determination in a case involving unreported income if the commissioner cannot present some predicate evidence connecting the taxpayer to the charged activity 19anastasato goes on to say most of the cases stating that continued mr anderson cites anastasato as pertinent to his own situation where he says respondent admittedly needs still-unavailable grand jury information and therefore lacks evidence to support the determination of fraud since mr anderson argues respondent has no evidence to connect him with the alleged unreported income the irs’s determination can have no presumption of correctness under anastasato and if mr anderson were right as to the state of the evidence he could round out the argument by stating that because respondent has no evidence to carry the burden_of_proof on the fraud issue mr anderson is entitled to prevail on summary_judgment however mr anderson has in fact failed to show that no genuine issue exists as to any material fact contrary to mr anderson’s claims respondent does have evidence of civil tax_fraud in all five tax years at issuedollar_figure though mr anderson correctly notes that the irs has been unable to access the needed grand jury evidence from his criminal case the irs does continued the commissioner is not entitled to the presumption based on a naked assessment without factual foundation have involved illegal income given the obvious difficulties in proving the nonreceipt of income we believe the commissioner should have to provide evidence linking the taxpayer to the tax-generating activity in cases involving unreported income whether legal or illegal id pincite 20in fact as is explained below in part iv b mr anderson is collaterally estopped from contesting that he fraudulently underpaid his income taxes for tax years and have access to his indictments for criminal_tax_evasion in through his guilty plea for criminal_tax_evasion in and and the statements he and his counsel made on the record at his plea hearing furthermore mr anderson’s reliance on anastasato is misplaced though mr anderson correctly states the rule_of anastasato he has failed to show that respondent lacks some predicate evidence connecting him with gold appel and its income instead mr anderson admits that he controlled gold appel for purposes of federal securities law and like the taxpayer in anastaso mr anderson is connected with the charged activity of fraudulently underpaying his income taxes by sufficient predicate evidence --including his superseding indictment his guilty plea and the statements he and his counsel made at his plea hearing therefore the presumption of 21respondent can rely on the indictment see whitfield v commissioner tcmemo_1972_139 31_tcm_654 at the trial respondent urged that petitioner was collaterally estopped from asserting her cash hoard defense the indictment was admissible in connection with that allegation a grand jury’s indictment that led to a conviction is admissible under the hearsay exception of fed r evid judgment of previous conviction see 472_f3d_398 6th cir 22see mitchell v commissioner tcmemo_1982_162 listing a guilty plea for criminal_tax_evasion in under sec_7201 among other things as evidence to prove fraud in through affd without published opinion 720_f2d_679 6th cir correctness applies to the irs’s determination in the instant case since respondent has presented evidence of civil tax_fraud in the form of mr anderson’s guilty plea for criminal_tax_evasion in and and his indictments for criminal_tax_evasion in through we hold that mr anderson has failed to show that no genuine issue exists as to any material fact and his request for summary_judgment will be denied even if respondent’s evidence were insufficient to raise for the years through a genuine issue of material fact as to mr anderson’s motion the motion should still be denied rule e provides if it appears from the affidavits of a party opposing the motion that such party cannot for reasons stated present by affidavit facts essential to justify such party’s opposition then the court may deny the motion or may order a continuance to permit affidavits to be obtained or other steps to be taken or may make such other order as is just emphasis added respondent’s opposition includes the affidavit submitted in support of the government’s rule e motion before the district_court and the district court’s order granting that motion the irs has demonstrated both to that court and here that it is entitled to get the information that the government developed during its investigation and prosecution of mr anderson the only reason that it does not yet have that information is that mr anderson is still incarcerated and the irs therefore cannot fulfill a precondition of receiving the rule e information-- ie it cannot yet share it with mr anderson that is the irs is being deprived of the information because mr anderson is incarcerated for committing a crime this court could hardly let mr anderson’s criminally adjudicated guilt become a reason that he prevails in the civil suit by blocking the irs’s receipt of information rather even if it were true that for through respondent were unable to submit sufficient evidence to oppose summary_judgment the court would deny mr anderson’s motion and defer any summary adjudication of its issues until respondent has had a reasonable opportunity to obtain the rule e information and to conduct reasonable followup discovery iv respondent’s motion for partial summary_judgment a to prevail in this case respondent must prove fraud the issue raised is whether mr anderson is liable for penalties for fraud for the tax years at issue under sec_6663 respondent bears the burden of proving civil tax_fraud see sec_7454 rule b if respondent fails to prove fraud then the statute_of_limitations may prevent the irs from assessing and collecting any of the deficiencies or penalties see sec_6501 mr anderson filed income_tax returns for and on date date date date and date respectively the irs issued a notice_of_deficiency with respect to tax years through to mr anderson on date generally the irs must assess a deficiency within three years of the date on which the tax_return that relates to the deficiency was filed sec_6501 here more than three years has elapsed between the filing_date of mr anderson’s tax_return for each of the five tax years at issue and the date_of_issuance of the notice_of_deficiency which is the first step in the process of assessing a deficiency if the general_rule of sec_6501 applies then the irs has failed to assess the deficiency within the period of limitations and is barred from assessing and collecting any of the deficiencies or additions to tax for the five tax years at issue however if the deficiency is attributable to fraud then the irs may assess the deficiency at any time see sec_6501 thus the entirety of the instant case may turn on whether mr anderson is liable for fraud under sec_6663 because mr anderson entered a plea of guilty to the charge under sec_7201 of willfully attempting to evade or defeat income_tax in and but not in through we will bifurcate our treatment of the fraud issue and first deal with and and respondent’s assertion of collateral_estoppel as to those tax years b collateral_estoppel bars mr anderson’s relitigation of his fraud as to the years and mr anderson’s plea of attempting to evade or defeat tax establishes his fraud respondent asserts that mr anderson’s guilty plea to two counts of criminal_tax_evasion under sec_7201 with respect to tax years and should collaterally estop him from contesting that he fraudulently underpaid his income taxes in those tax years in 440_us_147 the supreme court explained the doctrine_of collateral_estoppel as follows under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation the three internal_revenue_code sections involved in this collateral_estoppel question are sec_7201 defining the crime of attempt ing to evade or defeat any_tax sec_6501 permitting an assessment of tax at any time i n the case of a false_or_fraudulent_return with the intent to 23respondent’s answer also asserts that sec_6501 tolling the statute of limitation for assessment of tax until the date which is three years after the filing_date of the information_return that relates to such tax applies with respect to mr anderson’s alleged subpart_f_income from gold appel because of his alleged failure_to_file a form_5471 information_return of u s persons with respect to certain foreign_corporations for gold appel and iceberg transport for each of the five tax years at issue however because neither party addresses sec_6501 in connection with the pending cross-motions we do not address this issue here evade tax and sec_6663 imposing a civil penalty for underpayments due to fraud mr anderson was previously convicted of attempt ing to evade or defeat his income_tax_liability for and under sec_7201 whereas the issues now before us are whether he filed false_or_fraudulent_return s with the intent to evade tax under sec_6501 and whether he had tax underpayments due to fraud under sec_6663 though the evade or defeat wording of the criminal statute does not include the fraud vocabulary of the two civil statutes an evasion conviction established fraud we have repeatedly held that a taxpayer is collaterally estopped from denying civil tax_fraud under section when convicted for criminal_tax_evasion under sec_7201 for the same taxable_year 96_tc_858 affd 959_f2d_16 2d cir dollar_figure 24see also 43_tc_50 one who ‘willfully attempts to evade tax’ within the meaning of the criminal sanction does so with the requisite fraudulent intent for the purpose of the civil sanction affd 360_f2d_358 4th cir 43_tc_68 this conviction for criminal tax_fraud necessarily carries with it the ultimate factual determination that the resulting deficiency was attributable to civil tax_fraud montalbano v commissioner tcmemo_2007_349 94_tcm_499 it is well estab- lished that a final criminal judgment for tax_evasion under sec_7201 collaterally estops relitigation of the issue of fraudulent intent in a subsequent proceeding over the civil_fraud penalty affd without published opinion aftr 2d ustc par big_number 11th cir uscinski v commis- sioner tcmemo_2006_200 92_tcm_285 because the continued mr anderson’s arguments against collateral_estoppel lack merit mr anderson contends that we should disregard his criminal conviction and that collateral_estoppel therefrom should not constrain him in the current civil litigation because he says i he pleaded guilty under duress to escape the poor conditions of the d c jail ii he did not allocute to any specific facts in his guilty plea to which collateral_estoppel could apply iii the evidence before this court is materially different from the evidence in his criminal case iv his criminal case is unresolved because he intends to file a motion at some time in the future and v some caselaw exists to support his contention that a taxpayer is not necessarily collaterally estopped from denying civil tax_fraud under sec_6663 in a tax continued elements of criminal_tax_evasion and civil tax_fraud are identical petitioner’s prior conviction under sec_7201 conclusively establishes the elements necessary for finding fraud under sec_6663 wilson v commissioner tcmemo_2002_234 84_tcm_321 we hold that the doctrine_of collateral_estoppel bars the taxpayer convicted under sec_7201 from relitigating in the instant case the matters litigated in the taxpayer’s criminal tax proceeding ie whether the taxpayer underpaid his tax for each of the taxable years and whether his underpayment of such tax for each such year was due to fraud because a conviction for criminal_tax_evasion under sec_7201 conclusively establishes civil tax_fraud under sec_6663 in the same tax_year the unlimited statute_of_limitations of sec_6501 is also applicable see dileo v commissioner supra pincite amos v commissioner supra pincite court_proceeding when convicted for criminal_tax_evasion under sec_7201 for the same taxable_year a duress mr anderson alleges that he pleaded guilty only because of the conditions under which he was confined in the d c jail pending trial for that reason he contends that we should disregard his guilty plea to the counts under sec_7201 this argument cannot avail it is true that a conviction can be set_aside upon a showing that the defendant’s plea was coerced or otherwise improper but that relief generally must be requested either in a direct appeal from the court that entered the conviction or in a habeas proceedingdollar_figure the facts about the d c jail that mr anderson alleges in order to undermine the voluntary character of his plea were explicitly on the record at his plea hearing in the d c district_court those allegations were heard by the district 25see fed r crim p e after the court imposes sentence the defendant may not withdraw a plea of guilty or nolo contendere and the plea may be set_aside only on direct appeal or collateral attack 538_f3d_373 5th cir plaintiff sued police officers for use of excessive force after pleading guilty to discharging a weapon in the altercation with such officers the court held that the lawsuit amounted to a contention that the plaintiff admitted to something other than the crime for which he was convicted which constitutes a claim that his guilty plea was not knowing and voluntary--an issue properly raised only in either a direct appeal or a habeas proceeding court judge who carefully examined mr anderson to assure that the plea was knowing and voluntary and then accepted his plea however we need not attempt to anticipate what the district_court might do if it were asked to set_aside the plea because mr anderson has taken no action in the d c district_court to withdraw his guilty plea or to challenge the conviction based on the plea perhaps because he sees that such a request would be futile dollar_figure mr anderson’s attempted collateral attack in the tax_court on the validity of his previous conviction in the district_court is improper an issue resolved in favor of the united_states in a criminal prosecution may not be contested by the same defendant in a civil suit 334_f2d_262 5th cir citing 291_us_293 and 340_us_558 ochs v commissioner tcmemo_1986_595 52_tcm_1218 a civil_proceeding is an inappropriate vehicle for a collateral attack on a previous criminal proceeding thus mr anderson’s conviction for violating sec_7201 is a final judgment from which collateral_estoppel lies 26mr anderson has professed an intention to challenge his sentence by filing a motion discussed infra in part iv b d b allocution to specific facts mr anderson alleges that he did not allocute or admit to any specific facts in his guilty plea to which collateral_estoppel could apply he bases this argument in large part on a statement that he made at his plea hearing the defendant yes however we don’t agree with all of the allegations of the government but i am agreeing to plead guilty to those charges emphasis added if a defendant pleads guilty but denies particular allegations in the indictment then it is possible that collateral_estoppel will not bind the defendant to those denied allegations but mr anderson failed to specifically deny any particular fact allegation or issue in the indictment or plea agreement at his plea hearing or otherwise--he merely stated that he did not agree with all of the allegations of the government furthermore mr anderson did allocute to specific facts at his plea hearing his defense counsel stated--and mr anderson agreed--that over the years he retained control_over the assets of gold appel and was required to pay taxes on the gains from 27see 988_f2d_1494 n 7th cir absent evidence that the defendant reserved the issue in the plea he may not challenge the facts in the indictment and plea agreement quoting 987_f2d_1009 4th cir ‘a plea of guilty to an indictment containing an allegation of the amount of drugs for which a defendant is responsible may in the absence of a reservation by the defendant of his right to dispute the amount at sentencing constitute an admission of that quantity for sentencing purposes’ those assets by federal_law mr anderson also agreed that for purposes of computing his sentence the government could prove that the total_tax loss was in excess of dollar_figure milliondollar_figure finally when the district_court judge asked mr anderson whether he was pleading guilty to tax_evasion voluntarily and because he is guilty mr anderson responded yes morever a plea of guilty is a conclusive judicial admission of all of the essential elements of the offense which the indictment charges 43_tc_68 therefore in addition to his allocutions mr anderson admitted and is estopped from contesting the existence of the essential elements of criminal_tax_evasion with respect to tax years and which are identical to the elements of civil tax_fraud see uscinski v commissioner tcmemo_2006_200 c change in evidence mr anderson alleges that three significant and material evidentiary changes have occurred since his criminal case which completely change the complexion of the issues that the tax_court will now consider for that reason he contends that the fact sec_28the court_of_appeals for the third circuit to which an appeal in this case would lie has held that facts relevant to sentencing contained in the indictment and plea agreement are conclusively established by the entry of a guilty plea even if they are not elements of the offense charged 64_f3d_818 n 3d cir citing 874_f2d_174 3d cir before this court are so dissimilar from the facts before the district_court in his criminal case that collateral_estoppel should not apply this argument cannot avail the three items that mr anderson cites are i a report prepared at his request by eisner llp an accounting and advisory firm which analyzes mr anderson’s relationship to gold appel and concludes among other things that he intended to legally avoid rather than to criminally evade federal income taxes on the company’s income ii a washington post article29 that asserts the government has doubts about whether anderson has any sizable assets hidden abroad on the basis of two anonymous law enforcement sources familiar with the case which mr anderson construes to be an admission on the part of the government that he is not hiding assets overseas and iii respondent’s admission in the answer that mr anderson formed the smaller world trust in as we noted supra note the court permitted respondent to amend the answer and withdraw the admission that mr anderson formed the smaller world trust in and therefore mr anderson cannot rely on that admission neither the report by eisner llp nor the washington post article affects the application of collateral_estoppel in this case quite apart 29leonnig prosecutors’ slip keeps money in limbo wash post date at b6 from any hearsay or other evidentiary issues that would preclude reliance on those materials the fact that mr anderson has pleaded guilty to criminal_tax_evasion with respect to tax years and remains a plea of guilty is a conclusive judicial admission of all of the essential elements of the offense which the indictment charges arctic ice cream co v commissioner supra pincite therefore even if we were to find the report by eisner llp or the washington post article to be persuasive mr anderson has admitted and is estopped from contesting the existence of the essential elements of criminal_tax_evasion with respect to tax years and d mr anderson’s anticipated motion mr anderson alleges that his criminal case is unresolved because he intends to file a motion under u s c section for that reason he contends that t he matters related to his plea agreement which relates to tax years and are still open have not been finally determined and thus collateral_estoppel should not apply in this instance this argument cannot avail no court has granted mr anderson any relief under u s c section nor has he even filed any motion requesting such relief so it would be speculative for this court to imagine how the granting of such a motion might impact the finality of mr anderson’s criminal conviction for purposes of collateral_estoppel in this or other civil cases it is the general_rule that issue preclusion attaches only ‘when an issue of fact or law is determined by a valid and final judgment’ 530_us_392 quoting restatement judgment sec_2d sec_27 and mr anderson’s conviction is valid and final mr anderson has cited no authority and the court is aware of none to suggest that a criminal conviction lacks finality for purposes of collateral_estoppel unless and until all potential motions are resolveddollar_figure thus the possibility that mr anderson may file a motion does not affect the application of collateral_estoppel in this case 30rather public policy and judicial economy would seem to weigh in favor of respecting the finality of criminal convictions in civil matters regardless of the possible pendency of a motion cf estate of lunt v gaylor no 04-cv-398-pb d n h date several other courts have determined that it would be injurious to allow defendants to use habeas corpus as a tool to bar collateral_estoppel mueller v j c penney co cal rptr ct app for purposes of collateral_estoppel a judgment free from direct attack is a final judgment restatement judgment sec_2d sec cmt g to hold invariably that collateral_estoppel is not to be permitted until a final judgment in the strict sense has been reached in the first action can involve hardship -- either needless duplication of effort and expense in the second action to decide the same issue or alternatively postponement of decision of the issue in the second action for a possibly lengthy period of time until the first action has gone to a complete finish in particular circumstances the wisest course is to regard the prior decision of the issue as final for the purpose of issue preclusion without awaiting the end judgment e application of collateral_estoppel to criminal convictions in the tax_court mr anderson argues--citing three opinions from this court-- that a taxpayer is not necessarily collaterally estopped from denying civil tax_fraud under sec_6663 in a tax_court proceeding when convicted for a tax crime for the same taxable_year however mr anderson’s reliance on jondahl v commissioner tcmemo_2005_55 bierschbach v commissioner tcmemo_1988_199 and nigra v commissioner tcmemo_1968_273 is misplaced jondahl and bierschbach both involved convictions for filing a false return under sec_7206 a conviction that does not prove civil tax_fraud under sec_6663 84_tc_636 mr anderson’s conviction on the other hand was for attempt ing to evade or defeat any_tax under sec_7201 a conviction that does prove fraud under sec_6663 see supra part iv b nigra on the other hand involved a plea of nolo contendere--not a guilty plea a plea of nolo contendere by a taxpayer to a charge of criminal tax_fraud and resulting conviction do not bar him from disputing the imposition of civil_fraud penalties for the same taxable years because t he doctrine_of collateral_estoppel raised by a plea of guilty to criminal tax_fraud is not applicable to a plea of nolo contendere vazquez v commissioner tcmemo_1993_368 66_tcm_406 ndollar_figure citing 728_f2d_334 6th cir 56_tc_982 affd 470_f2d_87 1st cir and godfrey v commissioner t c memo mr anderson however entered a plea of guilt not a plea of nolo contendere and a guilty plea resulting in a conviction for criminal_tax_evasion under sec_7201 conclusively establishes fraud in a subsequent civil tax_fraud proceeding through the application of the doctrine_of collateral_estoppel dileo v commissioner t c pincite marretta v commissioner tcmemo_2004_128 affd 168_fedappx_528 3d cir c partial summary_judgment is appropriate here respondent has moved only for partial summary_judgment respondent requests a holding that mr anderson committed fraud but defers the question of the amounts of his liabilities mr anderson argues that it serves no purpose for this court to rule on whether an underpayment in any of the tax years at issue is due to fraud before it has determined the amount if any of the underpayment he observes that if the amount of the underpayment for a given year is later found to be zero then there would be no fraud_penalty however this scenario is not possible here ‘ t he doctrine_of collateral_estoppel bars the taxpayer convicted under sec_7201 from relitigating in the instant case the matters litigated in the taxpayer’s criminal tax proceeding ie whether the taxpayer underpaid his tax for each of the taxable years and whether his underpayment of such tax for each such year was due to fraud ’ christians v commissioner tcmemo_2008_220 quoting with alterations wilson v commissioner t c memo thus mr anderson is collaterally estopped from litigating whether there is an underpayment however small in either year and whether any such underpayment is due to fraud furthermore in his allocution at his plea hearing mr anderson specifically conceded for purposes of computing his sentence that the government could prove that the total_tax loss for tax years and was in excess of dollar_figure million see supra p he cannot now deny that fact therefore we hold that respondent has shown that he is entitled to summary_judgment with respect to the issue of whether collateral_estoppel applies to establish civil tax_fraud in and we hold that the statute_of_limitations does not bar assessment of mr anderson’s tax_liability for those years and that he will be liable for the fraud_penalty however the issue of the amounts of the deficiencies of tax and penalties in and remains for trial d on the record before us collateral_estoppel does not bar mr anderson’s litigation of fraud as to the years through respondent asserts that mr anderson’s guilty plea to two counts of criminal_tax_evasion under sec_7201 with respect to tax years and should collaterally estop him from contesting that he fraudulently underpaid his income taxes in through however mr anderson did not enter a guilty plea for tax years through rather those charges were dismissed as noted above the burden of proving fraud under sec_6663 is on respondent see sec_7454 rule b furthermore a guilty plea to criminal_tax_evasion under sec_7201 in one tax_year conclusively establishes fraud in that year but not in other tax years p roof of fraud for one year will not sustain the respondent’s burden of proving fraud in another year estate of hanna v commissioner tcmemo_1976_32 35_tcm_128 citing 29_bta_247 thus the mere fact that mr anderson had pleaded guilty to tax_evasion in and could not by itself be determinative of whether he had fraudulently underpaid his income taxes in the prior years through however to the mere fact of mr anderson’s and guilty plea respondent adds the observation that in his reply mr anderson has admitted that the facts and issues relating to tax_fraud in and 1999--tax years in which we have held that he is collaterally estopped from denying that he committed civil tax fraud--are exactly the same as the issues in through dollar_figure respondent argues that since mr anderson is guilty of tax_fraud in and and since mr anderson stated that the facts and issues are exactly the same in all five tax years at issue through he must be liable for civil tax_fraud in all five tax years respondent makes this argument under the rubric of collateral_estoppel but the argument in fact rests on two conjoined principles--ie collateral_estoppel and judicial admission respondent argues that mr anderson is barred by collateral_estoppel from denying fraud in and that he is bound in effect by judicial admission to his assertion that the facts and issues are the same in all five years and that his guilt as to the later years should therefore be extrapolated to the earlier years however this argument draws unwarranted inferences from mr anderson’s statement deeming him to have admitted thing sec_31respondent latches on to the fact that mr anderson in his reply stated that the issues relating to tax_fraud in and are exactly the same as the issues in and the exact same fact sic and circumstances are inextricably linked for all the years to however the petition itself had stated that the issues for and are identical to --but the petition clearly professes mr anderson’s innocence as to all five years that in fact he has explicitly denied mr anderson made his statement that the facts and issues are exactly the same in all five of the tax years at issue in the context of professing his innocence--not admitting his guilt--and of protesting the application of collateral_estoppel to and in essence mr anderson argues that he is innocent of tax_fraud as to through years for which the charges were dismissed that the issues relating to tax_fraud in and are exactly the same as the issues in through and that his asserted innocence as to the earlier years should therefore be extrapolated to the later years he argues that he is innocent of tax_fraud in and and that it would be an injustice to apply the doctrine_of collateral estoppel--a mere legal technicality in his eyes--to prevent him from proving his innocence in those tax years while we reject mr anderson’s argument as to and the years as to which he pleaded guilty we decline to hold that his protestations of innocence in those later tax years somehow constitute a backhanded admission of guilt in the earlier years instead we hold that on the record now before us respondent has failed to show that no genuine issue exists as to any material fact with respect to the question of whether mr anderson fraudulently underpaid his federal income taxes in through and respondent’s request for partial summary_judgment with respect to those earlier tax years will be denied we do not hold today that the question of collateral_estoppel is exhausted in this case as to the years through respondent has failed in his broad attempt to use the doctrine to invoke mr anderson’s conviction for and in order to impose an ultimate finding of fraud for through but a more focused presentation of the facts underlying mr anderson’s conviction may resolve some of the factual and legal issues still in the case a plea of guilty is a conclusive judicial admission of all of the essential elements of the offense which the indictment charges arctic ice cream co v commissioner t c pincite and it is possible that such elements could with a fuller record be demonstrated to be relevant to and binding on the earlier years that is there may be facts that were essential to mr anderson’s guilty plea as to and that are relevant to the years through and that he would be estopped from denying--but that are not yet in the record heredollar_figure in addition mr anderson’s defense counsel’s statement that he admits that over the years he retained control_over the assets and was required under u s law to pay taxes on the gains from those assets see supra p 32see supra note allegations incorporated by reference into counts five and six of mr anderson’s indictment are not yet in the record here may have significance not yet articulated here for the years through dollar_figure for these reasons today’s partial denial of respondent’s motion is without prejudice to his renewing that motion with a better record and more focused contentions to reflect the foregoing an appropriate order will be issued 33the court is mindful that if a defendant pleads guilty but denies particular allegations in the indictment then collateral_estoppel may not bind the defendant to those denied allegations see supra part iv b b of course what will be relevant in that connection is mr anderson’s actual denials before the district_court rather than his subsequent characterizations of those denials cf supra note
